                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )       No. 1:14-cv-00377-TWP-MJD
                                                      )
E-BIOFUELS, LLC,                                      )
CARAVAN TRADING, LLC,                                 )
CIMA GREEN, LLC,                                      )
IMPERIAL PETROLEUM, INC.,                             )
JOSEPH FURANDO,                                       )
CHRISTINE FURANDO,                                    )
CRAIG DUCEY,                                          )
CHAD DUCEY,                                           )
JEFFREY T. WILSON,                                    )
                                                      )
                              Defendants.             )
                                                      )
                                                      )
ALEXANDER CHEPURKO,                                   )
                                                      )
                              Relator.                )


                                              ORDER

        This matter comes before the Court on the submission of Defendant Joseph Furando. [Dkt.

314.] Joseph Furando's submission appears to be a witness and exhibit list, except that it requests

the Court to conduct certain discovery and requests an amendment of the Plaintiff/Relator's witness

list. [Id.]

        Final witness and exhibit lists were due to be filed on or before October 22, 2018. [Dkt.

208 at 1-2.] To the extent Joseph Furando intends for Docket No. 314 to serve as his final witness

and exhibit list, the Court sua sponte enlarges the time for Joseph Furando to file his final witness
and exhibit lists to and including October 30, 2018, and therefore deems Docket No. 314 to be

timely filed.

          With regard to Joseph Furando's request that the Court conduct discovery on his behalf, that

motion is DENIED. The parties may conduct discovery pursuant to the Federal Rules of Civil

Procedure, but the Court does not conduct discovery on behalf of any party. “District judges have

no obligation to act as counsel or paralegal to pro se litigants.” Pliler v. Ford, 542 U.S. 225, 231

(2004). While the Court acknowledges that Defendant Joseph Furando is incarcerated and is

proceeding pro se, he is still obligated to comply with the applicable rules. See Pearle Vision, Inc.

v. Romm, 541 F.3d 751, 758 (7th Cir. 2008) (noting that “it is also well established that pro se

litigants are not excused from compliance with procedural rules”); Members v. Paige, 140 F.3d

699, 702 (7th Cir. 1998) (stating that procedural rules “apply to uncounseled litigants and must be

enforced”). Consequently, Joseph Furando is responsible for conducting any discovery he may

desire.

          Likewise, while Defendant Joseph Furando may identify any witnesses he believes to be

relevant to the matter, there is no basis for a Defendant to request the Plaintiff/Relator to amend his

witness list. Accordingly, that request is also DENIED. However, as noted above, Docket No.

314 shall serve as Defendant Joseph Furando's final witness and exhibit list with regard to the

proposed witnesses and exhibits set forth therein.


          SO ORDERED.



          Dated: 4 DEC 2018
Distribution:

JOSEPH FURANDO
65853-050
FORT DIX - FCI
FORT DIX FEDERAL CORRECTIONAL INSTITUTION
Inmate Mail/Parcels
P.O. BOX 2000
Joint Base MDL, NJ 08640

CHAD DUCEY
11801-028
TERRE HAUTE - FCI
TERRE HAUTE FEDERAL CORRECTIONAL INSTITUTION
Inmate Mail/Parcels
P.O. BOX 33
TERRE HAUTE, IN 47808

Joyce R Branda
US Attorney's Office
Commercial Litigation Branch
PO Box 261 Ben Franklin Station
Washington, DC 20044

David K. Colapinto
KOHN KOHN & COLAPINTO
dc@kkc.com

John Andrew Goodridge
JOHN ANDREW GOODRIDGE LAW OFFICE
jagoodridge@jaglo.com

Tracy Lyle Hilmer
US Department of Justice - Civil Division
PO Box 261
Ben Franklin Station
Washington, DC 20044

Stephen Martin Kohn
KOHN KOHN & COLAPINTO LLP
smk@kkc.com


Stephen M. Komie
KOMIE AND ASSOCIATES
stephen_m_komie@komie-and-associates.com
Brian J. McCabe
US DEPARTMENT OF JUSTICE-CIVIL DIVISION
brian.mccabe@usdoj.gov

Theodore J. Minch
SOVICH MINCH LLP
tjminch@sovichminch.com

Shelese M. Woods
UNITED STATES ATTORNEY'S OFFICE
shelese.woods@usdoj.gov
